     Case 2:14-cv-02883-TLN-DMC Document 106 Filed 09/15/20 Page 1 of 2
                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



KAIAN BRANDON,                               No. 2:14-cv-2883-TLN-DMC-P

              Plaintiff,

       v.

L. WILLIAMS, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
              Defendants.                    AD TESTIFICANDUM
                                     /

Kaian Brandon, CDCR # AE-0690, a necessary and material witness in a settlement conference
in this case on October 13, 2020, is confined in Calipatria State Prison (CAL), in the custody of
the Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman, by Zoom video conference from his place of confinement,
on Tuesday, October 13, 2020 at 9:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Office at Calipatria State Prison at (760) 348-6064 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CAL, P. O. Box 5002, Calipatria, California 92233:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.
     Case 2:14-cv-02883-TLN-DMC Document 106 Filed 09/15/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: September 14, 2020
                                                ____________________________________
                                                DENNIS M. COTA
                                                UNITED STATES MAGISTRATE JUDGE
